Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 1 of 16




            EXHIBIT 3
         Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 2 of 16




                                                    U.S. Department of Justice
                                                    Carmen M. Ortiz
                                                    United States Attorney
                                                    District of Massachusetts

Main Reception: (617) 748-3100                      John Joseph Moakley United States Courthouse
                                                    1 Courthouse Way
                                                    Suite 9200
                                                    Boston, Massachusetts 02210

                                                    February 16, 2016

To: Recipient of Enclosed Department of Justice Subpoena

          Re: Health Oversight/Place for Production of Records

       The enclosed HIPAA subpoena issued on February 16, 2016 requires you to produce
information which may include individually identifiable health information which could be
covered by the patient privacy regulations, 45 C.F.R. §§ 164.102- 164.534. This information is
being sought by the Department of Justice in its capacity as a health oversight agency, and this
information is necessary to further health oversight activities. 45 C.F.R. 164.512(d); 45 C.F.R.
164.501.

        The enclosed subpoena requires production of documents to the United States Attorney's
Office in the District of Massachusetts. You may make such production either in person by
appearing at the date and time indicated, or, as noted in the attached letter, you may send the
documents to the United States Attorney's Office by mail to the address listed. If your place of
business is more than 500 miles from Boston, the keeper of the records for your business does
not have to appear personally in Boston at the time indicated to produce the records. The
relevant statute provides only for production in person at a location within 500 miles from the
location of service of the subpoena (your place of business). 18 U.S.C. section 3486 (a)(3). We
have included as an option production of the records by mail to minimize your expense and time
commitment in complying with the subpoena.

         In the event that your place of business is more than 500 miles from Boston and you do
not wish to produce the requested materials by mailing them to the address listed in the enclosed
letter, please call me at 617-748-3311 to identify a United States Attorney's office within 500
miles of your place of business where you may personally appear to produce the requested
documents.


                                                     K. NAT ANIEL YEAGER
                                                     SUSAN POSWISTILO
                                                     Assistant U.S. Attorneys
                                                     Health Care Fraud Unit
                                                     District of Massachusetts
                                                                                        ],   J




            Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 3 of 16


                     UNITED STATES OF AMERICA
                                 DEPARTMENT OF JUSTICE

                                  SUBPOENA DUCES TECUM

TO: EJ Financial Enterprises, Inc.

       YOU ARE HEREBY COMMANDED TO APPEAR BEFORE Assistant United States Attorneys
Susan Poswistilo and K. Nathaniel Yeager, officials of the U.S. Department of Justice, and you are hereby
required to bring with you and produce the following: See Attachments A and B.

which are necessary in the performance of the responsibility of the U.S. Department of Justice to investigate
Federal health care offenses, defined in 18 U.S.C. § 24(a) to mean violations of, or conspiracies to violate:
18 U.S.C. §§669, 1035, 1347, or 1518; and 18 U.S.C. §§ 287,371,664,666, 1001, 1027, 1341, 1343, or 1954 if
the violation or conspiracy relates to a health care benefit program (defined in 18 U.S.C. § 24(b)).

PLACE AND TIME FOR APPEARANCE:
United States Attorney's Office, One Courthouse Way, Suite 9200, Boston, MA 02210, on March 8,
2016 at 10 o'clock AM, or at your option, the documents may be mailed to the Assistant U.S. Attorney
listed at:
                              Attn: AUSA K. Nathaniel Yeager
                              United States Attorney's Office,
                              John Joseph Moakley United States Courthouse, Suite 9200
                              1 Courthouse Way
                              Boston, MA 02210

if received prior to the date and time for appearance.

Failure to comply with the requirements of this subpoena will render you liable to proceedings in the district
Court of the United States to enforce obedience to the requirements of this subpoena, and to punish default or
disobedience.

                      Issued under authority of Sec. 248 of the Health Insurance
                   Portability & Accountability Act of 1996, Public Law No. 104-91
                                         (18 U.S.C. § 3486)


                                                                 IN TESTIMONY WHEREOF

                                                    Assistant United States Attorney K. Nathaniel Yeager,
                                                    the undersigned official of the U.S. DEPARTMENT OF
                                                    JUSTICE, has hereunto set his/her hand this
                                                        day of  a ,    2016.




                                                                                                 FORM CRM-180    I
                                                                                                      MAR.. 97
                                            Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 4 of 16




RETURN OF SERVICE
                                                                                                           UNITED STATES OF AMERICA
I, being a person over 18 years of age, hereby                                                              DEPARTMENT OF JUSTICE
certify that a copy of this subpoena was duly
served on the person named herein by means of --

       1. personal delivery to an individual, to wit:


(Name)

(I'itle)                                                                                                     SUBPOENA DUCES TECUM
(Address)


       2. personal delivery to an address, to wit:




(Description ofpremises)

(Address)



       3. registered or certified mailing to:
(Name)

(Address)

            ( ) a.m. at_       ( )p.m.on_                                                            Upon contumacy or refusal to obey, this subpoena
                                                                                                     shall be enforceable by order of the appropriate
                                                                                                               United States District Court.
(Signature)

(I'itle)
                                         I   I




      Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 5 of 16




                 CERTIFICATE OF AUTHENTICITY
                              OF
                      BUSINESS RECORDS

I, - - - - - - - - - - - - - - - - -, attest that:

      I am employed by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

that my official title is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _and that I

have been appointed the keeper of the attached records.

      Each of the attached records is the original or a duplicate of the original

records in the custody of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      I further state that:

      (a)    these records were made, at or near the time of the occun-ence of the
             matters set forth, by (or from information transmitted by) a person
             with knowledge of those matters;

      (b)    these records were kept in the course of regularly conducted business
             activity; and

      (c)    it was the regular practice of this business to make such records.

      I certify that the foregoing is true and accurate, to the best of my knowledge
and belief.



Executed on - - - - - - - - - -
                     Date                                   Signature



             Location
                                                                    ,   I

Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 6 of 16       I




                   ATTACHMENT A




                                1
             I   I                                                                                  !   I




   Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 7 of 16




                                   I.      DEFINITIONS

A. "Document(s)" means, without limitation, any written, printed, typed, photographed,
   recorded, transcribed, taped, filmed, or otherwise reproduced or stored communication or
   representation, whether comprised of letters, words, numbers, pictures, sounds or
   symbols, or any combination thereof. This definition includes copies or duplicates of
   documents contemporaneously or subsequently created which have any non-conforming
   notes or other markings, including any additions, deletions, alterations, or notations, as
   well as the backsides of any communication or representation which contains any of the
   above. "Document" also includes all attachments, enclosures, or other matter affixed to
   or incorporated by reference within documents responsive to this Attachment, including,
   but not limited to, any pages that show who reviewed, approved or rejected a particular
   document.

   By way of example, "document(s)" includes, but is not limited to: writings;
   correspondence; memoranda; notes; drafts; records; files; letters; envelopes; messages;
   electronic mail; electronic messages; text messages; instant messages; analyses;
   agreements; accounts; working papers; reports and summaries of investigations; trade
   letters; press releases; comparisons; books; ledgers; journals; bills; vouchers; checks;
   statements; worksheets; summaries; notices; drawings; diagrams; graphic presentations;
   instructions; manuals; calendars; diaries; telephone message records or logs; routing
   slips; activity reports; articles; magazines; newspapers; brochures; guidelines; notes or
   minutes of meetings or of other communications of any type, including inter- and intra-
   office or Company communications; reports; plans; questionnaires; forecasts; briefing
   materials; surveys; charts; graphs; diagrams; compilations; computations; photographs;
   films or videos; tapes; discs; data cells; databases; spreadsheets; software; bulletins; voice
   mails; information stored or maintained by electronic data processing or word processing
   equipment; electronic claims filings; invoices; computer and network activity logs; all
   other data compilations from which information can be obtained including
   electromagnetically sensitive stored media such as floppy disks, hard disks, hard drives
   and magnetic tapes; Web pages; any preliminary versions, drafts or revisions of any of
   the foregoing; and all attachments to any of the items set forth in this paragraph.

B. "You," the "Company," or "EJ Financial Enterprises, Inc." means any and all of the
   following:

           1. The entity on which this subpoena was served, irrespective of the name under
              which it has operated;

           2. EJ Financial Enterprises, Inc., and any of its predecessors, parents,
              subsidiaries, affiliates, segments, departments, branches, groups, operations,
              units, plants, and divisions, both presently existing and those which previously
              existed, as well as any joint ventures of which any of them is a part; and

           3. Each of their present or former officers, directors, representatives, employees,
              attorneys, consultants, contractors, or agents acting or purporting to act or


                                             2
                                                                                 I   I



     Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 8 of 16




               appearing to act on behalf of the Company, whether or not their actions were
               authorized by the Company or were within the proper scope of their authority.

C. "Employee" means any person, including but not limited to any independent contractor
   or agent, all past and present directors, officers, agents, representatives, attorneys,
   accountants, advisors, and consultants who acted or purported to act on behalf of the
   Company or who have performed any service for the Company or under its name
   (whether on a full-time, part-time, piece-work, commission, or other basis, and whether
   paid or unpaid).

D. "Person" includes within its meaning natural persons and corporations, companies,
   partnerships, unincorporated business associations and any other entity composed of
   natural persons.

E. The words "and" and "or" in this subpoena shall be read in both the conjunctive and the
   disjunctive (i.e., "and/or"), so as to give the document request its broadest meaning. The
   singular fonn of a word shall be construed to include within its meaning the plural form
   of the word, and vice versa, and the use of any tense of any verb shall be considered also
   to include all other tenses, in a manner that gives each document request its broadest
   possible meaning.

F. The term "any" shall be construed to include the word "all" and the tenn "all" shall be
   construed to include the word "any."

G. "Concerning" means referring to, evidencing, describing, or constituting.

H. "Communication" means any transmission or exchange of information between two or
   more persons, whether orally, in writing, or electronically, and includes, without
   limitation, any conversation or discussion, whether face-to-face or by means of
   telephone, electronic means- (including electronic mail, texts, tweets, direct messaging,
   and instant messaging), or other media, whether by change or by design.

I.   "Subsys" means IN SYS' s fentanyl sub lingual spray drug product Subsys in any dosage.


                                  II.    INSTRUCTIONS

A. In lieu of appearing at the date and time specified, you may, at your option, produce
   records sought to Assistant United States Attorneys K. Nathaniel Yeager and Susan
   Poswistilo, United States Attorney's Office, 1 Courthouse Way, Suite 9200, Boston, MA
   02210.

B. Custodian ofrecords: The recipient of this subpoena shall identify a qualified custodian
   of records who will be available to testify at the place and time indicated concerning the
   production and authentication of documents and records required to be produced by this



                                             3
                                                              '   I


     Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 9 of 16




     subpoena. Such custodian shall have direct knowledge of, and responsibility for, the
     search conducted for documents responsive to this subpoena.

C. If a claim of privilege is asse1ied in response to any document requested by this
   subpoena, and such document, or any part thereof, is not produced on the basis of such
   claim, for each such document or part thereof that is not produced, you are directed to
   provide a privilege log wherein you identify the type of document being withheld (e.g.,
   letter, memorandum, handwritten notes, marginalia, etc.), all actual and intended
   recipients of the document, its date, and the specific privilege being asserted, all with
   sufficient particularity so as to allow the Department of Justice, and potentially the Court,
   to assess the validity of the claim of privilege. In addition, where a document is pulled
   for privilege, please insert a colored piece of paper containing the same bates-number as
   the document pulled so that it is clear from whose files the privileged documents were
   pulled.

D. Scope of search required: This subpoena calls for all documents in your possession,
   custody or control, including, but not limited to, your officers, directors, employees,
   agents, consultants and contractors. You are required to search all files, including
   electronic sources, reasonably likely to contain responsive documents, including files left
   behind by fonner officers, directors, agents and employees.

E. Manner of production: All documents produced in response to this subpoena shall
   comply with the following instructions:

         1. You shall conduct a search for responsive documents in a manner sufficient to
            identify the source and location where each responsive document is found.

        2. All documents produced in response to this subpoena shall be segregated and
           labeled to show the document request to which the documents are responsive and
           the source and location where the document was found.

         3. To the extent that documents are found in file folders, computer disks, hard drives
            and/or other storage media which have labels or other identifying information, the
            documents shall be produced with such file folder and label information intact.

         4. To the extent that documents are found attached to other documents, by means of
            paper clips, staples or other means of attachment, such documents shall be
            produced together in their condition when found.

F.   In the event there are no documents responsive to a particular request, please specify that
     you have no responsive documents.

G. If you know of documents you once possessed or controlled, but no longer possess or
   control, which would have been responsive to this subpoena, state what disposition was
   made of such documents, including identification of the persons who are or are believed
   to be in possession or control of such documents currently.


                                              4
        Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 10 of 16




   H. To facilitate the handling and return of the submitted documents, please mark each page
      with an identifying logo or the first three letters of your Company's name and number
      each page sequentially beginning with "000001." The marks should be placed in the
      lower right hand comer of each page but should not obscure any information on the
      document. All documents should be produced in enclosures bearing the name of your
      Company, the date of the subpoena and the paragraphs of the subpoena to which the
      documents respond.

   I.   All electronic documents should be produced with all conesponding metadata and other
        requirements as set forth in Attachment B.


                             III.    RELEVANT TIME PERIOD

   A. Unless otherwise specified, the relevant time period for each document request in this
      subpoena shall be January 2011 through the present, and shall include all documents
      created or prepared during that period, or refening or relating to that period, regardless of
      when the document was created or prepared.


                           IV.      DOCUMENTS TO BE PRODUCED

Pursuant to the definitions and instructions above, you are requested to produce all documents
that are in your custody, possession, or control pertaining to:

   A. INSYS THERAPEUTICS INC.
   B. The drug SUBSYS

    including, but not limited to: All Communications, including electronic mail, texts, and
recordings, between Insys employees or Insys customers and EJ Financial Enterprises, Inc.
employees, as well as internal communications amongst and/or between EJ Financial
Enterprises, Inc. employees pertaining to Insys including, but not limited to:

            a. John Kapoor
            b. Nellie Oquendo
            C. Selena Richardson
            d. Barbara Hoff
            e. Michael Babich
            f. Michael Guny
            g. Alec Burlakoff
            h. Matthew Napoletano
            1. Richard Simon
            J. Susan Beisler
            k. Xun (Sean) Yu
            1. Lany Dillaha
            m. Daryl Baker

                                                 5
                     I   I




Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 11 of 16




                   ATTACHMENTB




                                6
                 Case 1:16-cr-10343-ADB Document 535-3 Filed
                                                       ·· · r r11/19/18
                                                                ·       Page 12 of 16
'   ~····-· . - ·-.· .    .     t   ' -   ..   .~
                                                .. .. ~ -
                                                 ~                                                                . --·· .   .   i




                                                                                                                                         r



                                                            Electronic Production. Specifications for the
                                                                   Boston US Attorney's Offic.e




                1.        Concordance formatted .dat load file containing tbe metadata fields detailed in the attached
                          field list for each database record.
                                                                                                                                     i
                                                                                                                                     L
               2.         Concordance formatted .opt image cross reference load file_

                3.        Document level e1.'iracted text files named ·with the Bates begin number. Iftex:t cannot be
                          extracted, those documents are to be OCR' d. Do not include extracted or OCR te},..i in the
                          .d.at file.

                4.            Group N single page .tif or .jpg images AND native files.

                5.        Native electronic files are to be produced in addition to Tiff or JPEG images. The native
                          file is to be named by the Bates number of the first page of the document If a file cannot
                          be rendered to tiff then a slip-sheet image is to be produced and Bates endorsed. The slip-
                          sheet should contain the Original Path and Original File Name.

                 6.           Electronic data such as relational database systems, legacy systems, voicemail systems, or
                              other non-standard type electronic data should be discussed before producing.

                 7.           Deduplication processing specifications should be discussed with fue Boston US Attorney's
                              Office before proceeding.             ·

                 8.           Electronic files that cannot be processed will be listed on an exception report and the report is
                              to be provided to the Boston US Attorney's Office.

                 9.           Archived or compressed files (e.g., ZIP, TAR, ISO) shall be decompressed and processed.

                10.           Privilege log(s) are to be produced in an electronic format such as MS Excel or MS Access.




                         May 2015
                 Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 13 of 16
.-   •   I                                    ·,-·· -. - .... - .. -. -·····1       r··.·····                                                  ~-.-·----;


                                                                                                                 ·   ·    t    r····.····· ·




             BbstS:riQS Att6h1~y s :Offict :: .Electtonic\oadiite'Specificatio.ns
                                                                                                                                                           , ..   ·:·-
                                                                                  ,.{;:,'.,:,·· '.(
                                                                                                                                                       ~

                                                    1

                                                        .
             B~~;15l~~jt~·l;i-~;0;~,;*:~;3/i:+;;,fa,i V,~&{o.ri;';."'.'•,·O·•JP..
                                                                                ,,a:~,CS'   -.   ae··.,;.•,,             ;s,, ,;;c,.,;.,,;~ *"a;tCI··ii'1lt{@fl~i
                                                                                  "''      ''"
             BATESBEGIN                                      Bates begin number including prefix                              All
                                                             Example: USAOOOOOOOl
             BATESEND                                         Bates end number including prefix Example:                      All
                                                              USAOOOOOOOl
             BATESBEGATT                                     The beginnfng Bates number for a range of                        Emails &Attachments/
                                                              related or family documents. Example:                           Zip File & Attachments
                                                              emails and their attachments are considered
                                                              document families.

              BATESENDATT                                     The ending Bates number for a range of                          Emails & Attachments/
                                                              related or family documents. Example:                           Zip File & Attachments
                                                              emails and their attachments are considered
                                                              document families.

              CUSTODIAN                                       Custodian/ Source                                               All
              DOCTYPE                                         Examples: Email, Attachment, Zip Rle, Zip                       All
                                                              File Attachment, Electronic Document, Paper


              NATIVEF!t:E                                     This field     will contain the full directory path             Native files produced
                                                              and file name to the nattve file.
              TO                                              TO reciplent(s) of emai[                                        Emails
              FROM                                             FROM or author(s) of emails                                     Emails
              cc                                               CC recipient(s) of email                                        Emails
              BCC                                              BCC recipient(s) of email                                       Emails
              AUTHOR                                           AUTHDR{s) of documents                                          Non-€mafls
               U\ST EDIT         BY                            Last edited by                                                  Where available
              TTTLE                                            Title of electron le documents                                  Where available
               EMAIL SUBJECT                                   Email subject                                                   Emails
               DOCSUBJECT                                      Subject metadata from electronic files                          Where avallabJe
               CONVERSATTON                                    Email conversation text                                         Emails
               DATECREATED                                     Creation date of original document                              AH except emails
               DATfl..AST'i\'fjQ D                             Last modification date of original document                     All except emails
               DATESENT                                        Sent date of email message                                      Emails
               DATERCVD                                         Received· date of email message                                Emails
               DATELSTPR!NT                                     Date last printed                                              Where available
               DATESORT                                         For emails & attachments it should be me                       All
                                                                email sent date so that the family members
                                                                will   stay together in a sort. For loose
                                                                electronic files (not emails & attachments:)
                                                                use the date last modified. Al I documents
                                                                should have a value in this field.


                APPLJCATION                                     Application used to create the native file, e.g. All
                                                                Word, PowerPoint, and Excel

                 DOC_E>ncNSION                                   Rle extension. Example: .pdf                                   All


                 FILENAME                                        Rte name. Example: May2014.xls                                 All


                                                                                                        Page 1                                                           May2015
              Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 14 of 16                                                                                                  r   r-

! . .    . . -·~------.-~ --~·--··   1                                                                        -1    ------------·--·--.-.----




        .\:i);i,f:F.i'          ,,,t;;;J;:fJ;)}i;·< -,~1i,:t:tf¢i'c:i:i'li'\i'.8h: '.'. ,·. ,. :·: ... ::;~rsr21J'i1ift\%:> Aiiiff i$.s ,1p .,,,.1,, t@i);,;.wri:'.:
         ORGFILEPAll-l                                File path from originar media including file                          All
                                                      name: Example:
                                                      Ksmith\Rnancials\Accts_payable.xls
         NUMATIACH                                    The number of attachments to ;rn email or . Emails/ Zip Files
                                                      contained in a 2ip file.
        'HEADER                                       Email header data                             Emails
         CATEGORIES                                   COntafns the category a user manually         Where available
                                                      entered in the-categories field of a document


          COMPANY\ORGANJZATION                        Conta·ins the name of the company                                      Where available
          COMMENTS                                    Contains the comments from the body of                                 Where available
                                                      Excel, Word, PowerPoint and Project files

          KEYWORDS                                     Keywords a user manually entered into the                             Where available
                                                       keyVyords property field       - ..
          FOLDER                                     . Email folder name. Example: Sent, lnbox,                              Emails/ Attachments
                                                       Drafts
          MAILSTORE                                    The name of the email file. Example:                                  Emails/ Attachments
                                                       ksmith.pst
          FILE SIZE                                    File siz:e                                                            Where available
          HAS MACRO                                    The file contains a macro                                             Where available
          REV NUMBER                                   The file contains a revision number                                   Where available
          HAS_TRACK_CHANGES                            Yes or No value. Example: If a Microsoft                              Where available
                                                       Word or Excel document contains tracked
                                                       changes.
           SUBRESNUM                                   The subpoena or document request to which                              All
                                                       the document is responsive.

           DUP _SOURCE"                                 Applies to productions employing giobal de-                           All records de-duplicated
                                                        duping processing only. This field should                             dlle to global de-duping
                                                        identify the media source, custodian and file                         processing.
                                                        path for data that is not included because it
                                                        is a duplicate. Example;
                                                        Company .edb/ksmith/lnbox_
            ATTACHNAME                                  List of attachment file names. Example:                                Emails/ Zip Ries
                                                         May2014.xls
            HASHVALUE                                   The unique hash value of the document                                 All
            PAGECOUNT                                   The number of pages in a document.                                    All tif files
            MESSAGElD                                    Email message id                                                     Emails
            VOLNUM                                       Media volume number, Example: USAVolOOl                              All

            TEXTPATrl                                    Folder Path of extracted or OCR text                                  All
            FULLTEXTl                                    Extracted full text or DCR                                            All
             FULLTEXT2                                   Extracted full text overflow                                          All




                                                                                              Page 2                                                                   May 2015
                                       Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 15 of 16
~-   __ --,._·--·.--;;::r-.. --   ·t   . !- .... -•.·--                                                             .-·. -;-";;-~-   -. --;=;;.:c.;.   .-- --- ··~




                                                          .
                                                          ·---·--.---~-- ..   ----~--~·t-.
                                                                                                                                                                                           L
                                                                                                                                                                                           I




                                  Load File Format: Format the dates as mm/dd/yyyy in the .dat file.                                                                            i
                                                                                                                                                                                t·
                                                                                                                                                                                !·
                                  Other Formatting: Each tnember of a family will have its own record. Example: the email is a separate
                                  record from its attochment(s).
                                  * This field is to be populated for each production. A load file updating the DUP _SOURCE field is also
                                  required as more documents are de-duplicated from newly processed data. The update file should
                                  contain the BATESBEGIN number of the produced document and the updated DUP_SOURCE field.
                                  Please use the standard Concordance delimiters in the update load file.




                                                                                                                                                                                    I
                                                                                                                                                                                    J.,.
                                                                                                                                                                                    t:_




                                                                                             Page 3                                                                  May 2015
           --   -··:·   l
                              Case 1:16-cr-10343-ADB Document 535-3 Filed 11/19/18 Page 16 of 16                                                                i     I




·,--··. ---··                                  .-.~-·-.-···    ··1   .   ---.··-. -   .-...      ;     ··-····- - . =---·   -"OT"-·----)'   I -   .-.-.-····.




                                    -·   -~-~~--!         r·.-.-----·-                                                                                              ----···. --- .. .u - - · - - - - - - '   r ··- .·-····




                        ::.:!~;~~;i;;~~i:r.~;~~~=~iili~:z~;t~::t:~:;:;~~ : : , ~
                        BATESBEG!N         . Bates begin number including prefix Ex:             All
                                             USAOOOOOOOl
                            BATES END        Bates end number including prefoc Ex:               Ali
                                            USAOOOOOOOl
                            BATESBEGATT     The beginning Bates number for a range Related. or family documents.
                                             of related or famrly documents.
                                             Example: Binders or other bulk items
                                             broken out into separate documents for
                                            l,r;,nninf'
                            BATESENDATT      Th.e ending Bates number for a range of Related or family documents.
                                             related or family documents. Example:
                                             Binders or other bulk items broken out
                                            . into separate documents for scanning.

                            FOLDERNAME       A file folder name                                  Documents in folders.
                            CUSTODIAN        Custodian / Source                                  All
                            DOCTYPE          Example: Paper                                      AH
                            PAGECOUNT        The number of pages in a document_                  All
                            TEXTPATH         Folder Path of extracted or OCR text                All




                            FULLTEXT02       OCR /full text overflow                             All



                            VOU\fUM           Media volume number, e.g. USAVolOOl                 AH

                             image Format: Group IV single page .tif or .jpgfrles. Paper files should be scanned at.300 DPL
                            The file name should equal the Bates begin number without spaces. Do not split pages for a
                             document into separate folders.




                                                                                              Page 1                                                                              May 2015
